Citation Nr: 1122107	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a low back disability. 

5. Entitlement to service connection for bilateral leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1966 to May 1969. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to the benefits sought.

The issue has been recharacterized to include all acquired psychiatric diagnoses, to better reflect the evidence of record and allegations of the Veteran.  A Veteran, as a layperson, is not competent to render a diagnosis, and so a claim for one psychiatric condition must be considered a claim for all currently diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In January 2008 the Veteran testified at a local hearing held at the RO before a Decision Review Officer (DRO); the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hearing Loss and Tinnitus 

A VA audiological examination was conducted but it was inadequate; the stated opinion does not provide a sufficient rationale with supporting data.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to service.  She noted in-service noise exposure and diagnosed current disabilities, but opined that because hearing loss was "well within" normal limits at entry and separation, neither tinnitus nor hearing loss were likely related to service.  They were due to "post military causes."  However the examiner failed to address the demonstrated upward shift in audiometric measurements from entry to exit, did not discuss an in-service audiometry showing a spike in decreased hearing acuity during service, and failed to identify any post-military noise exposure.  Further, she did not address the competent lay statements of record indicating the presence of tinnitus since service.

An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an additional audiological examination is required. 

PTSD

During the pendency of the appeal, VA amended the regulations governing the evidentiary standard for establishing an in-service stressor.  If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates). 

The Veteran has alleged that he lived in fear of attack while stationed at the U.S. air base at Cam Ranh Bay in Vietnam.  His presence in Vietnam is established by personnel records, and public records reflect numerous attacks around that location during the time period he was present.  Under the amended regulations, the occurrence of an in-service stressor is established.  While there is additional development possible with respect to the other alleged stressor event, an attack on an air base outside Saigon on the day of his arrival in country, such is not required.

The Veteran's other claimed stressor is of fear of military action based on enemy fire surrounding the base at Cam Ranh Bay where he was stationed from December 1966 to December 1967.  The personnel exerts verify that he was assigned to the 558th Tactical Fighter Squadron at Cam Ranh Bay beginning December 7, 1966.   

A VA examination is required to determine if the reported fear of attack is a sufficient stressor to cause PTSD, and if in fact that condition is present and related to the established stressor.  The Board notes that a February 2008 mental health assessment diagnosing PTSD was by a social worker and not a doctor, and relates the condition to the unverified stressor.  Although a VA psychiatrist later concurred in the diagnosis, the doctor provided no rationale, identified no military stressor, and discussed the post-service death of a neighbor as a potential cause.  Further examination is required.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low Back Disability and Bilateral leg disability 

The Veteran contends that he injured his low back in service and that it has hurt ever since.  The Veteran is competent to report as to symptomatology that he experiences.  Service treatment records reveal that the Veteran was treated for low back with radiation into the right lower extremity in December 1968.  The exit examination noted strained back in 1968 with no current residuals.  The Veteran also reported injuring his back in 1966 however there are no records related to this claimed incident and it was not noted upon exit. 

The Veteran has also consistently reported a disc laminectomy in 1973, four years post service, to numerous medical providers although the actual operation report is not of record.  Private medical records indicate a history of low back disability.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Service treatment records demonstrate that the Veteran injured his back in service.  The Veteran has presented competent evidence that his low back has bothered him ever since.  The evidence at least suggests the current low back disability of degenerative disc disease may be related to active service, satisfying the low threshold of the McClendon test.  

The Veteran also testified that he has experienced cramping and pain in his legs which began after his in service back injury.  The December 1968 treatment note included complaints of radiation in the right lower extremity.  Upon entry and exit from service the Veteran reported a history "leg cramping" which was noted to occur only during cold weather months.  His current complaints of continuous leg pain and cramping may be indicative of a neurological or muscular disability related to his low back disability.  As the bilateral leg disability is claimed to be caused by the low back disability, the two disabilities are intertwined and an examination addressing both claimed disabilities is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Albuquerque, New Mexico and all associated clinics, as well as any other VA facility identified by the Veteran or the record.  

2.  Schedule the Veteran for an audiological examination to determine whether the Veteran's current bilateral hearing loss and tinnitus are as least as likely as not related to his in-service noise exposure.  The claims file must be reviewed in conjunction with the examination.

In forming an opinion the examiner should specifically address the decrease in hearing acuity between entry and exit from service, the February 1969 audiometric testing which demonstrates a spike in decreased hearing acuity, and any post-service noise exposure.  

It should be noted that the Board concedes that the Veteran was exposed to acoustic trauma in service as a jet aircraft mechanic. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims file must be reviewed in conjunction with the examination. 

The examiner should be informed that the Board finds that the Veteran did observe enemy fire while stationed in Cam Ranh Bay during December 1966 to December 1967, and was in fear of such enemy action.  The examiner should specifically state whether these established incidents are an adequate stressor to establish a diagnosis of PTSD under the DSM-IV.  

The examiner is to identify all current psychiatric diagnoses, and opine as to whether it is at least as likely as not that any diagnosed condition is caused or aggravated by military service.  

In forming an opinion the examiner should discuss the Veteran's entire treatment history which includes a negative depression screening in June 2001 and a negative PTSD screening in April 2007. 

A full and complete rationale is required for all conclusions reached.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnosis of the lower back and should opine as to whether it is at least as likely as not that any diagnosed condition was caused or aggravated by service.  The December 1968 treatment for low back pain should be discussed.

The examiner is asked to determine whether there are any neurological or muscular disabilities in the lower extremities, and if so whether they are due to the low back disability. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


